DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 8/30/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 4/13/2022 listed below have been reconsidered as indicated.
a)	The amendments to the specification addressing trade marks and/or names issues are acknowledged.

b)	Any rejections of claim 17, 18 and 21 are withdrawn as being moot in view of the cancellation of those claims.

c)	The objection to claim 8 is withdrawn in view of the amendments to the claims.

d)	The rejection of claims 8, 10, 11, 14, 17, 18 and 21 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Weinhold (US 2009/0018101 A1) are withdrawn in view of the amendments to the claims.

e)	The rejections of claims 8-11 and 17-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vranken (Nucleic Acids Research. 2014. 42(7):e50) are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Drawings
The drawings were received on 8/30/2022.  These drawings are not accepted.
Fig. 3b includes a sequence that is not identified with a SEQ ID NO. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency #1 - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
	
	Specific deficiency #2 – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Response to the Remarks regarding sequence compliance
	The Remarks argue that while there are some sequences in Fig. 3b of the international application filed, they are not intended as sequence listings per se and are included only as examples of how the sequencing method/invention works. The Remarks further argue the listing in Fig. 3b is from outside literature and there was no intent by Applicants to file a sequence listing text file. The Remarks further argue applicants are not filing any sequence listing in the form of an Annex C/ST.25 text file, any statement to the effect that the sequence listing does not go beyond the disclosure in the international application filed. See p. 14-15.
	The arguments have been fully considered. The application fails to comply with sequence disclosure requirements for the reasons provided above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8, 10, 11, 14 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinhold (US 2009/0018101 A1; previously cited) in view of Korlach (US 2013/0303385 A1).
Regarding claims 8, 11 and 14, Weinhold teaches treating double-stranded DNA in the form of duplex oligodeoxynucleotides with the methyltransferase M.HhaI variant Q82A and an S-adenosylmethionine analog identified as “cofactor 6” (para. 160-162).
Weinhold teaches determining whether the cytosines in the CpG sites (para. 162) contains the “R” group of “cofactor 6” (para. 163 and 170-171).
The “cofactor 6” of Weinhold is based on formula I and has a “-Z-R” group of -CH2C≡CH (Fig. 6B; and para. 171), a propargyl.
Regarding claim 10, because Weinhold detects the modified cytosine as noted above, the method is performed without producing a U analog by photoconversion, a thymidine analog or a neobase.
Regarding claims 8, 10 and 11, alternatively, it is noted that the use of a “cofactor 5” that is paired with an M.SssI variant is taught by Weinhold (para. 204-207). 
The “cofactor 5” of Weinhold is based on formula I and has a “-Z-R” group of -CH2CH=CH2 (Fig. 6B; and para. 13), which is encompassed by a non-elected species.
Regarding claim 27, Weinhold teaches the DNA is genomic DNA (para. 62, 84 and 90).
While Weinhold teaches determining the composition of bases within a nucleic acid treated with methyltransferase M.HhaI variant Q82A and an S-adenosylmethionine analog (para. 163 and 170-171), Weinhold does not specifically teach using a single molecule sequencing approach selected from the group consisting of nanopore-based sequencing by synthesis, single molecule real time sequencing and nanopore strand sequencing as required by claims 8 and 24-26.
However, Korlach demonstrates the state of the art regarding nanopore-based sequencing.
Korlach teaches nanopore sequencing may entail single-molecule, real-time, polymerase mediated, template-directed nascent strand synthesis (para. 38, 45, 50). Korlach further teaches that the presence of modifications changes the rate of passage through a nanopore and the rate of incorporation by a polymerase (para. 38, 45). Korlach further teaches a single strand may be passed through a nanopore and sequenced (para. 45, 46 and 47).
It would have been prima facie obvious to the ordinary artisan to have modified the method of Weinhold by replacing the HPLC-based detection with the various nanopore sequencing methods taught by Korlach. One would have been motivated to make such a modification because it would allow to not only determine the composition of bases within the nucleic acid but also determine their order within the nucleic acid (para. 38 and 45).

Claim(s) 8-11 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vranken (Nucleic Acids Research. 2014. 42(7):e50; previously cited) in view of Korlach (US 2013/0303385 A1).
Regarding claims 8 and 11, Vranken teaches treating double stranded DNA with a cytosine-C5 specific methyltransferase and a S-adenosymethionine analog having a propargyl group as depicted in Figure 1.
Vranken teaches determining whether the cytosine contains the propargyl group using a fluorescent dye that is reacted with the propargyl group as demonstrated in Figure 1.
Regarding claim 9, as noted above the “R” group of the S-adenosymethionine analog is a propargyl group. Vranken teaches the fluorescent dye is reacted with the propargyl group via an azido group as demonstrated in Figure 1.
Regarding claim 10, because Vranken detects the modified cytosine as noted above, the method is performed without producing a U analog by photoconversion, a thymidine analog or a neobase.
Regarding claim 27, Vranken teaches the use of genomic DNA (p. 5, Single-molecule genomic DNA mapping).
While Vranken discusses sequencing nucleic acids (p. 1, Introduction), Vranken does not specifically teach using a single molecule sequencing approach selected from the group consisting of nanopore-based sequencing by synthesis, single molecule real time sequencing and nanopore strand sequencing as required by claims 8 and 24-26.
However, Korlach demonstrates the state of the art regarding nanopore-based sequencing.
Korlach teaches nanopore sequencing may entail single-molecule, real-time, polymerase mediated, template-directed nascent strand synthesis (para. 38, 45, 50). Korlach further teaches that the presence of modifications changes the rate of passage through a nanopore and the rate of incorporation by a polymerase (para. 38, 45). Korlach further teaches a single strand may be passed through a nanopore and sequenced (para. 45, 46 and 47).
It would have been prima facie obvious to the ordinary artisan to have modified the method of Vranken by replacing the enzyme-based detection of modification with any of the various nanopore sequencing methods taught by Korlach. One would have been motivated to make such a modification because it would allow to not only determine the composition of bases within the nucleic acid but also determine their order within the nucleic acid (para. 38 and 45)

Claims 8-11, 14 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinhold (US 2009/0018101 A1; previously cited) and Vranken (Nucleic Acids Research. 2014. 42(7):e50; previously cited) and in further view of Korlach (US 2013/0303385 A1).
Regarding claims 8, 11 and 14, Weinhold teaches treating double-stranded DNA in the form of duplex oligodeoxynucleotides with the methyltransferase M.HhaI variant Q82A and an S-adenosylmethionine analog identified as “cofactor 6” (para. 160-162).
Weinhold teaches determining whether the cytosines in the CpG sites (para. 162) contains the “R” group of “cofactor 6” (para. 163 and 170-171).
The “cofactor 6” of Weinhold is based on formula I and has a “-Z-R” group of -CH2C≡CH (Fig. 6B; and para. 171), which is a propargyl.
Regarding claim 10, because Weinhold detects the modified cytosine as noted above, the method is performed without producing a U analog by photoconversion, a thymidine analog or a neobase.
Regarding claims 8, 10 and 11, alternatively, it is noted that the use of a “cofactor 5” that is paired with an M.SssI variant is taught by Weinhold (para. 204-207). 
The “cofactor 5” of Weinhold is based on formula I and has a “-Z-R” group of -CH2CH=CH2 (Fig. 6B; and para. 13), which is encompassed by a non-elected species.
Regarding claim 27, Weinhold teaches the DNA is genomic DNA (para. 62, 84 and 90).
Weinhold does not specifically teach the elements of claim 9.
Weinhold teaches determining the composition of bases with a nucleic acid treated with methyltransferase M.HhaI variant Q82A and an S-adenosylmethionine analog (para. 163 and 170-171). Weinhold does not specifically teach using a single molecule sequencing approach selected from the group consisting of nanopore-based sequencing by synthesis, single molecule real time sequencing and nanopore strand sequencing as required by claims 8 and 24-26.
Regarding claims 8 and 11, Vranken teaches treating double stranded DNA with a cytosine-C5 specific methyltransferase and a S-adenosymethionine analog having a propargyl group as depicted in Figure 1.
Vranken teaches determining whether the cytosine contains the propargyl group using a fluorescent dye that is reacted with the propargyl group as demonstrated in Figure 1.
Regarding claim 9, as noted above the “R” group of the S-adenosymethionine analog is a propargyl group. Vranken teaches the fluorescent dye is reacted with the propargyl group via an azido group as demonstrated in Figure 1.
Regarding claim 10, because Vranken detects the modified cytosine as noted above, the method is performed without producing a U analog by photoconversion, a thymidine analog or a neobase.
Regarding claim 27, Vranken teaches the use of genomic DNA (p. 5, Single-molecule genomic DNA mapping).
Vranken does not specifically teach the use of an enzyme of claim 14.
Vranken discusses sequencing nucleic acids (p. 1, Introduction). Vranken does not specifically teach using a single molecule sequencing approach selected from the group consisting of nanopore-based sequencing by synthesis, single molecule real time sequencing and nanopore strand sequencing as required by claims 8 and 24-26.
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Weinhold by including Vranken’s step of reacting a fluorescent dye having an azido group with the propargyl group of the S-adenosymethionine analog. One would have made the modification as it allows for the direct detection of the transferred propargyl group in the double-stranded nucleic acid with digesting it as taught by Weinhold. Such a modification saves the user time. The modification has a reasonable expectation of success it is simply replaces one known detection assay with another known detection assay. The detection assays are functionally equivalent as both detect the transfer of the propargyl group to the cytosine residue of the double-stranded nucleic acid.
Alternatively, it would have been prima It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Vranken by using the M.HhaI methyltransferase of Weinhold. The two enzymes are obvious variants of each other as they are functionally equivalent in that they transfer the propargyl group of the S-adenosymethionine analog to the cytosine residue in the double-stranded DNA molecule. The ordinary artisan would have been motivated to choose either enzyme based on design choices and the availability of reagents.
Korlach demonstrates the state of the art regarding nanopore-based sequencing.
Korlach teaches nanopore sequencing may entail single-molecule, real-time, polymerase mediated, template-directed nascent strand synthesis (para. 38, 45, 50). Korlach further teaches that the presence of modifications changes the rate of passage through a nanopore and the rate of incorporation by a polymerase (para. 38, 45). Korlach further teaches a single strand may be passed through a nanopore and sequenced (para. 45, 46 and 47).
It would have been prima facie obvious to the ordinary artisan to have modified the method of Weinhold by replacing the HPLC-based detection or the method of Vranken by replacing the enzyme-based detection of modification with any of the various nanopore sequencing methods taught by Korlach. One would have been motivated to make such a modification because it would allow to not only determine the composition of bases within the nucleic acid but also determine their order within the nucleic acid (para. 38 and 45).

Claims 8-11, 14 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bestor (US 2016/0355542 A1; filed 12/17/2015) in view of Korlach (US 2013/0303385 A1).
The following are new rejections
Regarding claims 8, 11, 14 and 27, Bestor teaches treating genomic DNA with a methyltransferase and AdoMet analogs to attach a label to unmethylated cytosines in CpG sites (para. 209).
The methyltransferase includes M.HhaI (para. 66).
Bestor further teaches using nanopore sequencing to detect the label (para. 113, 160 and 215).
Bestor teaches the AdoMet analog has structure encompassed by the full scope of the claims (Fig. 8; paras. 6, 7, 8 and 11).
Regarding claim 9, Bestor teaches clickable moieties having an azido modification at top and an alkyne at the bottom (para. 57, 58 and 259).
Regarding claim 10, Bestor teaches as a whole a method without producing a neobase.
While Bestor discusses nanopore sequencing, Bestor does not specifically teach using a single molecule sequencing approach selected from the group consisting of nanopore-based sequencing by synthesis, single molecule real time sequencing and nanopore strand sequencing as required by claims 8 and 24-26.
However, Korlach demonstrates the state of the art regarding nanopore-based sequencing.
Korlach teaches nanopore sequencing may entail single-molecule, real-time, polymerase mediated, template-directed nascent strand synthesis (para. 38, 45, 50). Korlach further teaches that the presence of modifications changes the rate of passage through a nanopore and the rate of incorporation by a polymerase (para. 38, 45). Korlach further teaches a single strand may be passed through a nanopore and sequenced (para. 45, 46 and 47).
It would have been prima facie obvious to the ordinary artisan to have modified the method of Bestor by modifying the generic nanopore sequencing with any of the various nanopore sequencing methods taught by Korlach. One would have been motivated to make such a modification because it would allow to not only determine the composition of bases within the nucleic acid but also determine their order within the nucleic acid (para. 38 and 45)

Response to the traversal of the 103 rejections
	The Remarks argue Weinhold and Vranken do not teach the sequencing methods of amended claim 8 (p. 17). The Remarks further argue Vranken criticizes their method as it only localized fluorophores around a third of the targeted sites (p. 17) and that a small proportion of the localized fluorophores in maps could not be matched to a site on a reference map (p. 17).
	The arguments have been fully considered but are not persuasive. While Weinhold and Vranken may not teach the amended sequencing methods, Korlach teaches that such methods were known.
	Regarding the criticism of the Vranken reference, it is noted that quoted passages from Vranken are directed to previous work in the field described in the introduction and not to the specific teachings of Vranken relied upon by the examiner. The criticism was of using DNA methyltransferase-directed transfer of activated groups (mTAG) and not the method of Figure 1 as applied in the above rejections. Vranken had previously used amino-NHS ester (N-hydroxysuccinimidyl ester) coupling for this step and found this resulted in rather low labelling efficiency of 34% (p. 7, Single-molecule genomic mapping). Furthermore, the use of sequencing of Korlach alleviates any of the issues raised by Vranken, in particular related to the damage of non-uniform stretching or non-covalent binding of fluorophores (p. 7-8).

	The Remarks further argue aspects of subject application and its benefits (p. 18).
	The arguments have been fully considered but are not persuasive. The method characterized in the Remarks is not commensurate in scope with the present claims as the entire genome is not required to be analyzed and all modified bases are not required to be identified. In particular, it is noted the intended result of the method as claimed is only to detect unmethylated cytosines within a CpG site.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-11, 14 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,738,922 B2 in view of Korlach (US 2013/0303385 A1) and Weinhold (US 2009/0018101 A1; previously cited) and/or Vranken (Nucleic Acids Research. 2014. 42(7):e50; previously cited).
The present claims are sufficiently broad so as to encompasses aspects of the ‘922 method claims.
The claim sets differ in that the ‘922 claims do not require the S-adenosylmethionine analog of claim 8.
However, both Weinhold and Vranken demonstrate that such a S-adenosylmethionine analogs of claim 8 were known in the art.
It would have been prima facie obvious to the ordinary to have modified the methods of the ‘922 claims for the use of the S-adenosylmethionine analogs of Weinhold and/or Vranken.
The claim sets differ in that the ‘922 claims do not require the sequencing of claims 8 and 24-27.
Korlach demonstrates the state of the art regarding nanopore-based sequencing.
Korlach teaches nanopore sequencing may entail single-molecule, real-time, polymerase mediated, template-directed nascent strand synthesis (para. 38, 45, 50). Korlach further teaches that the presence of modifications changes the rate of passage through a nanopore and the rate of incorporation by a polymerase (para. 38, 45). Korlach further teaches a single strand may be passed through a nanopore and sequenced (para. 45, 46 and 47).
It would have been prima facie obvious to the ordinary artisan to have modified the method of the ‘922 claims with any of the various nanopore sequencing methods taught by Korlach. One would have been motivated to make such a modification because it would allow to not only determine the composition of bases within the nucleic acid but also determine their order within the nucleic acid (para. 38 and 45).

Claims 8-11, 14 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,337,049 B2 in view of Korlach (US 2013/0303385 A1) and Weinhold (US 2009/0018101 A1; previously cited) and/or Vranken (Nucleic Acids Research. 2014. 42(7):e50; previously cited).
The present claims are sufficiently broad so as to encompasses aspects of the ‘049 method claims.
The claim sets differ in that the ‘049 claims do not require the S-adenosylmethionine analog of the claim 8.
However, both Weinhold and Vranken demonstrate that such S-adenosylmethionine analogs of claim 8 were known in the art.
It would have been prima facie obvious to the ordinary to have modified the methods of the ‘049 claims for the use of the S-adenosylmethionine analogs of Weinhold and/or Vranken.
The claim sets differ in that the ‘049 claims do not require the sequencing of claims 8 and 24-27.
Korlach demonstrates the state of the art regarding nanopore-based sequencing.
Korlach teaches nanopore sequencing may entail single-molecule, real-time, polymerase mediated, template-directed nascent strand synthesis (para. 38, 45, 50). Korlach further teaches that the presence of modifications changes the rate of passage through a nanopore and the rate of incorporation by a polymerase (para. 38, 45). Korlach further teaches a single strand may be passed through a nanopore and sequence (para. 45, 46 and 47).
It would have been prima facie obvious to the ordinary artisan to have modified the method of the ‘049 claims with any of the various nanopore sequencing methods taught by Korlach. One would have been motivated to make such a modification because it would allow to not only determine the composition of bases within the nucleic acid but also determine their order within the nucleic acid (para. 38 and 45).

Traversal of the double-patenting rejections
	The Remarks argue the cited patents and references do not teach the sequencing methods of amended claim 8.
	The arguments do not address the rejection made in view of the amendments to the claims. It is further noted the arguments do not address the rejections over the 10,337,049 patent.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634